The state has filed a motion for rehearing insisting that our original opinion is erroneous in holding that a charge on circumstantial evidence should have been given. We have again carefully examined the evidence and think the result of the analysis as stated in the original opinion is correct. Neither do we think the officer's testimony as to the transaction between appellant and a negro named Davis takes the case out of the rule of circumstantial evidence. Davis was not a witness. The officer testified to very cogent circumstances from which the inference could be drawn that appellant had sold whisky to Davis, and therefore that appellant possessed it for the purpose of sale, but it was an inference after all.
The state's motion for rehearing is overruled.
Overruled.